      Case 1:20-cv-01359-BKS-CFH Document 15 Filed 11/10/20 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOHN DOE,

                                      Plaintiff,                      1:20-cv-01359 (BKS/CFH)

v.

RENSSELAER POLYTECHNIC INSTITUTE,

                                      Defendant.


Appearances:

For Plaintiff:
Julie A. Nociolo
Benjamin F. Neidl
James C. Knox
E. Stewart Jones Hacker Murphy LLP
28 Second Street
Troy, NY 12180

For Defendant:
Michael E. Ginsberg
Rhiannon I. Spencer
Pattison, Sampson, Ginsberg & Griffin, PLLC
22 First Street—P.O. Box 208
Troy, NY 12181

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       On November 3, 2020, Plaintiff John Doe filed a Complaint against Defendant

Rensselaer Polytechnic Institute (“RPI”), alleging breach of contract and breach of the implied

covenant of good faith and fair dealing. (Dkt. No. 1, at 16–21). Presently before the Court is

Plaintiff’s motion to proceed under a pseudonym pursuant to Fed. R. Civ. P. 10(a) and to seal the

exhibits attached to the Complaint. (Dkt. No. 3). For the reasons that follow, Plaintiff’s motion to
      Case 1:20-cv-01359-BKS-CFH Document 15 Filed 11/10/20 Page 2 of 6




seal is denied without prejudice, and the Court has set a due date for any response to the motion

to proceed under a pseudonym.

II.    DISCUSSION

       A.      Legal Standard

       “The notion that the public should have access to the proceedings and documents of

courts is integral to our system of government.” United States v. Erie County, 763 F.3d 235,

238–39 (2d Cir. 2014). “Indeed, the common law right of public access to judicial documents is

said to predate even the Constitution itself.” Id. at 239. The First Amendment to the U.S.

Constitution “also protects the public’s right to have access to judicial documents.” Id. A party

seeking to seal documents submitted to a court bears the burden of showing that sealing is

proper. See DiRussa v. Dean Witter Reynolds Inc., 121 F.3d 818, 826 (2d Cir. 1997).

               1.      Common Law Right of Access

       The Second Circuit has articulated a three-step process for determining whether

documents should be sealed in light of the common law right of access. “Before any such

common law right can attach . . . a court must first conclude that the documents at issue are

indeed ‘judicial documents.’” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir.

2006). To constitute a judicial document, “the item filed must be relevant to the performance of

the judicial function and useful in the judicial process.” United States v. Amodeo (Amodeo I), 44

F.3d 141, 145 (2d Cir. 1995).

       Second, after determining that the documents are judicial documents and that the

“common law presumption of access attaches,” the court must “determine the weight of that

presumption.” Lugosch, 435 F.3d at 119. According to the Second Circuit,

               the weight to be given the presumption of access must be governed
               by the role of the material at issue in the exercise of Article III
               judicial power and the resultant value of such information to those
                                                2
       Case 1:20-cv-01359-BKS-CFH Document 15 Filed 11/10/20 Page 3 of 6




               monitoring the federal courts. Generally, the information will fall
               somewhere on a continuum from matters that directly affect an
               adjudication to matters that come within a court’s purview solely to
               insure their irrelevance.

United States v. Amodeo (Amodeo II), 71 F.3d 1044, 1049 (2d Cir. 1995). When a document

plays a role in a court’s adjudication of litigants’ substantive rights—a function that is “at the

heart of Article III”—the presumption is strong, but “[a]s one moves along the continuum, the

weight of the presumption declines.” Id. When “documents are usually filed with the court and

are generally available, the weight of the presumption is stronger than where filing with the court

is unusual or is generally under seal.” Id. at 1050.

       Third, the court must balance any “competing considerations” against the weight of the

presumption of access. Lugosch, 435 F.3d at 120. “Such countervailing factors include but are

not limited to ‘the danger of impairing law enforcement or judicial efficiency’ and ‘the privacy

interests of those resisting disclosure.’” Id. (quoting Amodeo II, 71 F.3d at 1050); accord

Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132, 143 (2d Cir. 2016).

When weighing privacy interests, courts should consider “the degree to which the subject matter

is traditionally considered private rather than public.” Amodeo II, 71 F.3d at 1051. Courts should

also assess the “nature and degree of injury,” paying heed to “the sensitivity of the information

and the subject” but also to “how the person seeking access intends to use the information.” Id. at

1051 (explaining that “[c]ommercial competitors seeking an advantage over rivals need not be

indulged in the name of monitoring the courts”).

               2.      First Amendment Right of Access

       The First Amendment right of access stems from the qualified right of the public and the

press “to attend judicial proceedings and to access certain judicial documents.” Lugosch, 435

F.3d at 120 (quoting Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004)). Once

                                                  3
        Case 1:20-cv-01359-BKS-CFH Document 15 Filed 11/10/20 Page 4 of 6




a court concludes that there is a qualified First Amendment right of access to the judicial

documents at issue, it may only seal the documents “if specific, on the record findings are made

demonstrating the closure is essential to preserve higher values and is narrowly tailored to serve

that interest.” Id. (quoting In re N.Y. Times Co., 828 F.2d 110, 116 (2d Cir. 1987)). “Broad and

general findings by the trial court . . . are not sufficient to justify closure.” Id. (quoting In re N.Y.

Times Co., 828 F.2d at 116). Examples of “higher values” may include law enforcement

interests, the privacy of innocent third parties, Amodeo II, 71 F.3d at 1050, and the attorney-

client privilege, Lugosch, 435 F.3d at 125.

         B.       Analysis

         The Exhibits at issue,1 (Dkt. Nos. 1-1 to 1-6), are attached to the Complaint and Plaintiff

relies on them in support of his motion for a temporary restraining order and preliminary

injunction. (Dkt. No. 5; see, e.g., Dkt. No. 5-2, at 7–8). They are, therefore, judicial documents.

See Doscher v. Sobel & Co., LLC, No. 14-cv-646, 2014 WL 846773, at *2, 2014 U.S. Dist.

LEXIS 29063, at *6 (S.D.N.Y. Mar. 3, 2014) (“The Complaint, and the exhibits attached thereto,

are clearly ‘judicial documents,’ and are analyzed with ‘strong presumption in favor of public

access.’” (quoting ING Global v. United Parcel Serv. Oasis Supply Corp., No. 11-cv-5697, 2012

WL 4840805, at *6, 2012 U.S. Dist. LEXIS 144923, at *19 (S.D.N.Y. Sep. 25, 2012))); Utica

Mut. Ins. Co. v. INA Reins. Co., No. 12-cv-194, 2012 WL 13028279, at *4, 2012 U.S. Dist.

LEXIS 204381, at *11 (N.D.N.Y. June 12, 2012) (“The parties’ filings on Utica’s motion for a

preliminary injunction clearly are judicial documents carrying a presumption of public access

because they are intended to be taken into account in deciding the motion.” (citing Amodeo I, 44



1
 Plaintiff seeks to seal “all attached documents” to the Complaint, (Dkt. No. 3), but in his proposed order seeks to
seal only Exhibits B through E, and not Exhibit A. (Dkt. No. 3-2, at 3). In an excess of caution, the Court has
considered Plaintiff’s motion to seal with respect to all the Exhibits.
                                                          4
       Case 1:20-cv-01359-BKS-CFH Document 15 Filed 11/10/20 Page 5 of 6




F.3d at 145)). As they are judicial documents “used to determine litigants’ substantive legal

rights” they are subject to the “highest” presumption of access, and “should, absent exceptional

circumstances, be subject to public scrutiny.” Lugosch, 435 F.3d at 121, 123, 124 (quoting Joy v.

North, 692 F.2d 880, 893 (2d Cir. 1982)).

       Plaintiff seeks to seal Exhibits A–F to the Complaint. Exhibit A is the Rensselaer

Handbook of Student Rights and Responsibilities. (Dkt. No. 1-1). Exhibit B is a letter to Plaintiff

from an RPI administrator dated October 12, 2020. (Dkt. No. 1-2). Exhibit C is a letter to

Plaintiff from an RPI administrator dated October 14, 2020. (Dkt. No. 1-3). Exhibit D is an email

from an RPI administrator to RPI students and families dated October 16, 2020. (Dkt. No. 1-4).

Exhibit E is a letter to Plaintiff from an RPI administrator dated October 20, 2020. (Dkt. No. 1-

5). Exhibit F is the RPI “Agreement to Comply with Health & Safety Requirements for Students

Attending the Rensselaer Campus and Activities.” (Dkt. No. 1-6). In support of his motion to

seal these exhibits, Plaintiff argues that “[p]ublic disclosure of this confidential information

contained in the exhibits, namely, the identity of plaintiff and his address, would subject plaintiff

to unnecessary ridicule and attention without advancing any aspect of the litigation, chill

litigation from future similarly situated students for fear that they need to reveal their identity in

order to bring suit, and compromise the importance of safeguarding plaintiff’s due process rights

when he chose to vindicate those rights in court.” (Dkt. No. 3-2, at 3). However, as all

identifying information has been redacted from these Exhibits, and Plaintiff has not provided a

basis for wholesale sealing of these documents or attempted to narrowly tailor his request beyond

the redactions already made, the Court finds that the presumption of access outweighs any

privacy interests. Nothing in the Exhibits would enable a member of the public or anyone

without knowledge of the gathering at issue in this case to discern Plaintiff’s identity. Although


                                                   5
       Case 1:20-cv-01359-BKS-CFH Document 15 Filed 11/10/20 Page 6 of 6




Plaintiff represents that these “[e]xhibits were exchanged between the parties in a confidential

student conduct proceeding . . . and have been protected from public disclosure during RPI’s

investigation and determination,” (id.), there is no indication that these documents are the subject

of a protective order. And even if they were, the fact that documents are governed by a protective

order in civil discovery does not satisfy a party’s burden under Lugosch. See In re SunEdison,

Inc. v. Securities Litigation, No. 16-cv-7917, 2019 WL 126069, at *1 (S.D.N.Y. Jan. 7,

2019). Any sealing must be narrowly tailored to serve the higher values that support limiting

public access under the First Amendment and common law right of public access to court

documents. See Lugosch, 435 F.3d at 119–20. Accordingly, Plaintiff has failed to show that his

asserted privacy interests are sufficiently strong to overcome the presumption of access, and his

motion to seal Exhibits A–F is denied without prejudice to renewal by letter motion.

III.   CONCLUSION

       For these reasons, it is

       ORDERED that Plaintiff’s motion to seal the Exhibits to the Complaint (Dkt. No. 3) is

DENIED without prejudice to renew; and it is further

       ORDERED that if Plaintiff does not renew his motion to seal by November 20, 2020, the

Court Clerk is directed to unrestrict the Exhibits to the Complaint; and it is further

       ORDERED that any response to Plaintiff’s motion to proceed anonymously (Dkt. No. 3)

is due by November 20, 2020.

       IT IS SO ORDERED.

       Dated: November 10, 2020




                                                  6
